88 N.Y.2d 1001 (1996)
671 N.E.2d 1266
648 N.Y.S.2d 869
The People of the State of New York, Respondent,
v.
Norma Jean Robinson, Appellant.
Court of Appeals of the State of New York.
Decided September 10, 1996.
Stephen J. Pittari, White Plains, and Jacqueline F. Oliva for appellant.
Jeanine Pirro, District Attorney of Westchester County, White Plains (Maryanne Luciano of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
MEMORANDUM.
The order of the Appellate Division should be affirmed.
After a jury trial, defendant was convicted, as an accomplice, of rape in the first degree and sexual abuse in the first degree. On her appeal to the Appellate Division, defendant contended, among other things, that the trial court's instruction to the jury on reasonable doubt impermissibly shifted the burden of proof. The majority of the Appellate Division held that this contention was unpreserved (218 AD2d 673, 674). We agree, *1002 because to frame and preserve a question of law reviewable by this Court, an objection or exception must be made with sufficient specificity at the trial, when the nisi prius court has an opportunity to consider and deal with the asserted error (CPL 470.05 [2]; People v Robinson, 36 N.Y.2d 224). That was not done here.
We have examined defendant's remaining contentions and conclude that they are without merit.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.